Citation Nr: 1010847	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-04 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to the service connected disability of lumbosacral 
disc disease, L5-S1.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for disability 
manifested by dry skin.

4.  Entitlement to service connection for disability 
manifested by achy joints.

5.  Entitlement to service connection for disability 
manifested by fatigue.

6.  Entitlement to service connection for irritable bowel 
syndrome.

7.  Entitlement to service connection for disability 
manifested by weight loss.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to October 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2007, a statement 
of the case was issued in December 2007, and a substantive 
appeal was received in January 2008.   

The Veteran presented testimony at a Board hearing in October 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Depression

The March 2007 VA psychiatric examination included several 
diagnoses, including major depressive disorder.  However, 
although the examiner noted at the beginning of the 
examination report that the Veteran was claiming depression 
secondary to his service-connected back disability, no 
opinion was offered in this regard.  As such, the examination 
report does not provide the medical opinion necessary to 
allow for informed appellate review. 

PTSD
The RO denied the Veteran's claim for PTSD on the basis that 
his alleged stressors were not verified.  The Veteran claimed 
to have witnessed two people killed when one was run over by 
a Humvee and another was killed in a mine field.  He provided 
the names of SSG Hensen and SPC Fuller.  The U. S. Army and 
Joint Services Records Research Center (JSRCC) stated that a 
search did not reflect that either of these soldiers were 
killed in action.  

At his October 2009 Board hearing, the Veteran testified as 
to Scud attacks while he was stationed at Kabul Towers in 
Dhahran, Saudi Arabia.  The Veteran also submitted evidence 
from the internet (www.gulflink.osd.mil) that reflects that 
Dhahran was subject to Scud attacks numerous times in January 
and February 1991.  The service personnel records confirm 
that the Veteran was stationed in Southwest Asia from January 
1991 to May 1991.  However, they do not appear to show 
whether or not he was stationed at Kabul Towers or anywhere 
in Dhahran, Saudi Arabia.  

In Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a claim for service connection for PTSD and noted 
that "[a]lthough the unit records do not specifically state 
that the Veteran was present during the rocket attacks, the 
fact that he was stationed with a unit that was present while 
such attacks occurred would strongly suggest that he was, in 
fact, exposed to attacks."  Upon further review of the above, 
the Board finds that the stressors described by the Veteran 
are arguably of sufficient detail in terms of dates and 
locations to allow for an attempt at verification.

Dry skin, achy joints, fatigue, irritable bowel syndrome, 
unexplained weight loss  
The Board notes that the Veteran has not been afforded a VA 
examination addressing his alleged dry skin, achy joints, 
fatigue, irritable bowel syndrome, and unexplained weight 
loss.  The Board finds that a VA examination is warranted to 
determine whether these alleged disabilities are related to 
service.  
 
Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. 
§ 3.317(b).  Compensation availability has recently been 
expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should forward the Veteran's 
service personnel records to JSRCC for 
the purpose of searching the unit records 
of the 1st ACS to ascertain whether the 
Veteran's unit was stationed in Dhahran, 
Saudi Arabia from January 1991 to 
February 1991.  If so, appropriate 
verification of any Scud attacks during 
this period of time should be requested. 

2.  Regardless of whether a claimed 
stressor is corroborated, the Veteran 
should be scheduled for a VA psychiatric 
examination by a psychiatrist.  If a 
claimed stressor has been corroborated, 
the examiner should be informed of the 
details of the stressor(s). 

It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
indicated special tests should be 
conducted.  The examiner should clearly 
report all current psychiatric disorders 
which are diagnosed on examination.  

If a diagnosis of PTSD is made, the 
examiner should indicate whether the PTSD 
is related to any corroborated 
stressor(s).

As to any depression and any other 
diagnosed psychiatric disorder other than 
PTSD, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
disability) that such disorder was 
manifested during service or is otherwise 
causally related to service.  

The examiner should also specifically 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any 
depressive disorder is proximately due to 
or has been aggravated by the Veteran's 
service-connected low back disability.

3.  The Veteran should be afforded 
appropriate VA examinations for the 
purpose of determining the nature, 
etiology and severity of the Veteran's 
dry skin, achy joints, fatigue, irritable 
bowel syndrome, and unexplained weight 
loss.  The claims file must be made 
available to the examiners for review in 
connection with the examination. The 
examiners should clearly set forth all 
pertinent diagnosed disorders found on 
examination.

As to each such diagnosed disability, the 
appropriate examiner should opine whether 
it is at least as likely as not (a 50 
percent or greater probability) that such 
diagnosed disability was manifested 
during service or is otherwise causally 
related to service.

If signs or symptoms of the claimed 
disorders are objectively demonstrated, 
but such signs or symptoms cannot be 
attributed to a known medical diagnosis, 
the appropriate examiner should so state.

The examination report should include a 
complete rationale for all opinions 
expressed.

4.  In the interest of avoiding further 
remand, the RO should review the 
examination reports to ensure that they 
are responsive to the posed questions and 
include a rationale for all opinions.  If 
not, the report should be returned to the 
examiner for remedial action.

5.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and readjudicate the 
issues on appeal under all theories of 
service connection raised as to the 
particular issues.  The RO should furnish 
the Veteran and his representative with 
an appropriate supplemental statement of 
the case, and afford an opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


